15‐3110‐cv 
     Becker v. Buffalo Public Schools 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  28th  day  of  September,  two  thousand 
 4   sixteen. 
 5    
 6         PRESENT:  PIERRE N. LEVAL,   
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          EDWARD R. KORMAN, 
10                                  District Judge.*          
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         KEVIN BECKER, 
13          
14                                          Plaintiff‐Appellant, 
15                                   
16                                  v.                                                   No. 15‐3110‐cv 
17                                                                                    
18         BUFFALO PUBLIC SCHOOLS, 
19    
20                                          Defendant‐Appellee.** 
21         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 


     * The Honorable Edward R. Korman, United States District Court for the Eastern 
     District of New York, sitting by designation. 
     ** The Clerk of Court is directed to amend the case caption as set forth above. 

                                                     1
 1         FOR PLAINTIFF‐APPELLANT:                 HARVEY P. SANDERS, Sanders & 
 2                                                  Sanders, Cheektowaga, NY. 
 3    
 4               FOR DEFENDANT‐APPELLEE:            DAVID M. LEE, Assistant Corporation 
 5                                                  Counsel, for Timothy A. Ball, 
 6                                                  Corporation Counsel, Buffalo, NY. 
 7          
 8         Appeal from a judgment of the United States District Court for the Western 

 9   District of New York (Richard J. Arcara, Judge). 

10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

11   ADJUDGED, AND DECREED that the judgment is AFFIRMED. 

12         Plaintiff‐appellant  Kevin  Becker  appeals  from  a  judgment  of  the  District 

13   Court (Arcara, J.) granting in part a motion for judgment as a matter of law filed 

14   by  defendant‐appellee  Buffalo  Public  Schools  (the  “District”)  pursuant  to  Rule 

15   50(a) of the Federal Rules of Civil Procedure.    Specifically, Becker challenges the 

16   dismissal  of  his  retaliation  claim  under  the  Age  Discrimination  in  Employment 

17   Act, 29 U.S.C. § 621 et seq.    We assume the parties’ familiarity with the facts and 

18   record of the prior proceedings, to which we refer only as necessary to explain our 

19   decision to affirm. 

20         Becker concedes and the record confirms that the District “initially decided 

21   not to hire [him] in April 2006.”    Appellant’s Br. 16.    At trial, Becker introduced 

22   an interview report dated April 4, 2006 that designated him as a “no hire” before 

23   he filed a charge with the Equal Employment Opportunity Commission on April 

                                                2
 1   17, 2006, the earliest filed charge in this case.    But Becker claims that the trial 

 2   evidence demonstrated “that a teacher could be hired at any time before, or even 

 3   during, the school year.”    Pointing to evidence that other teachers were laid off 

 4   on September 3, 2006, and then re‐hired on September 4, 2006, he argues that a 

 5   reasonable jury therefore could find that the District’s decision to not hire him to a 

 6   full‐time position was not final as of April 2006.    Appellant’s Br. 16. 

 7          We disagree.    No reasonable jury could conclude from this evidence, 

 8   which pertains to teachers who were already hired in 2004, that the District 

 9   waited until the beginning of the 2006 school year to finalize Becker’s no‐hire 

10   decision.    Becker points to no evidence suggesting that the District reconsidered 

11   “no hire” (as opposed to layoff) decisions with respect to full‐time openings, or 

12   that it could have reconsidered the decision in his case.    As the decision not to 

13   hire Becker to a full‐time position occurred before he engaged in any protected 

14   activity, he cannot sustain the claim that the decision was motivated by his 

15   protected activity.    We therefore agree with the District Court that Becker failed 

16   to establish that his protected activity either motivated or otherwise caused the 

17   District’s decision.     




                                                 3
 1         Becker also argues that the District Court’s mid‐trial grant of the District’s 

 2   Rule 50(a) motion violated the law of the case.    There is no merit to his argument.   

 3   The law‐of‐the‐case doctrine, which is a “discretionary rule of practice and 

 4   generally does not limit a court’s power to reconsider an issue,” In re PCH 

 5   Assocs., 949 F.2d 585, 592 (2d Cir. 1991), does not change our analysis.     

 6         We have considered all of Becker’s remaining arguments and conclude that 

 7   they are without merit.    For the foregoing reasons, the judgment of the District 

 8   Court is AFFIRMED. 

 9                                          FOR THE COURT: 
10                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                               4